AUG 28 2020

 

Clerk U i
Gren 7a Court io

UNITED STATES OF AMERICA :
wi ; 1:20CR33@1

BRANDON RASHAD LEWIS

The United States Attorney charges:
General Allegations

At all times relevant to this Information:

The Defendant and Related Entities

1. BRANDON RASHAD LEWIS was a resident of Greensboro, North
Carolina, in the Middle District of North Carolina.

2. Lewis Revenue Group, LLC (“LRG”) was a North Carolina
company formed in or around October 2019. BRANDON RASHAD LEWIS was
the sole organizer, member, and employee of LRG.

Relevant Financial Institutions and Payment Processing Services

3. Financial Institution A was a multinational investment bank and

financial services company headquartered in North Carolina. BRANDON

RASHAD LEWIS maintained multiple accounts at Financial Institution A.

Case 1:20-cr-00336-UA Document 1 Filed 08/28/20 Page 1 of 12
A, Payment: Processor 1 was a financial services and software
company that - offered payment processing software and application
programming interfaces for e-commerce websites and mobile applications and
was headquartered outside of North Carolina. BRANDON RASHAD LEWIS
maintained an account at Payment Processor 1.

5. Payment Processor 2 was | an American financial services,
merchant services provider, and mobile payment company headquartered
outside of North Carolina. BRANDON RASHAD LEWIS maintained an
account at Payment Processor 2.

6. Payment Processor 3 was a company that provided financial
services and software for small businesses and was headquartered outside of
the United States. BRANDON RASHAD LEWIS maintained an account at
Payment Processor 3. |

The Small Business Administration
Economic Injury Disaster Loan Program

7. The United States Small Business Administration (“SBA”) was an
executive branch agency of the United States government that provided
support to entrepreneurs and small businesses. The mission of the SBA was

to maintain and strengthen the nation’s economy by enabling the

Case 1:20-cr-00336-UA Document1 Filed 08/28/20 Page 2 of 12
establishment and viability of small businesses and by assisting in the
economic recovery of communities after disasters.

8. The Economic Injury Disaster Loan (“EIDL”) program was an SBA
initiative that provided low-interest financing to small businesses, renters, and
homeowners in regions affected by declared disasters.

9. The Coronavirus Aid, Relief, and Economic Security (““CARES”)
Act was a federal law enacted in March 2020 and designed to provide
emergency financial assistance to millions of Americans suffering the economic
effects caused by the COVID-19 pandemic. One source of relief provided by the
CARES Act was the expansion of the EIDL program, authorizing low interest
loans of up to $2 million to eligible small businesses experiencing substantial
financial disruptions due to the COVID-19 pandemic. In addition, the CARES
Act authorized the SBA to issue advances of up to $10,000 to small businesses
within three days of applying for an EIDL. The amount of the advance was
determined by the number of employees the applicant certified having. The
advances did not have to be repaid.

10. Inorder to obtain an EIDL and advance, a qualifying business was
required to submit an application to the SBA and provide information about

its operations, such as the number of employees, gross revenues for the 12-

Case 1:20-cr-00336-UA Document1 Filed 08/28/20 Page 3 of 12
month period preceding the disaster, and cost of goods sold in the 12-month
period preceding the disaster. The applicant was also required to certify that
all of the information in the application was true and correct to the best of the
applicant's knowledge.

11. On March 13, 2020, President Donald J. Trump declared COVID-
19 a national emergency.

COUNT ONE
(Wire Fraud — The “Home Kitchen Goods” Scheme)

12. The allegations set forth in paragraphs 1, 2, 6, and 11 of this
Information are realleged and incorporated as if set forth herein.

13. From on or about March 16, 2020, through on or about March 24,
2020, the exact dates unknown, in the County of Guilford, in the Middle
District of North Carolina, BRANDON RASHAD LEWIS did knowingly devise,
and intend to devise, a scheme and artifice to defraud and to obtain money and
property by means of materially false and fraudulent pretenses,
representations, and promises that were material, in connection with a
presidentially declared national emergency, and for the purpose of executing

such scheme and artifice, and attempting to do so, knowingly caused to be

transmitted by means of wire, radio, and television communication any

Case 1:20-cr-00336-UA Document 1. Filed 08/28/20 Page 4 of 12
writings, signs, signals, pictures, and sounds in interstate and foreign
commerce.
The Home Kitchen Goods Scheme - Manner and Means

14. It was part of the scheme that BRANDON RASHAD LEWIS
created the website “www.homekitchengoods.com” which purported to sell,
among other things, sought after pandemic-related household goods including
disinfecting wipes, hand sanitizer, paper towels, and toilet paper. On the
Home Kitchen Goods website, LEWIS falsely claimed that these items were all
“in stock.”

15. It was further part of the scheme that BRANDON RASHAD
LEWIS utilized social media platforms to promote the availability of these
pandemic-related household goods on www.homekitchengoods.com and direct
consumers to the website. From on or about March 20, 2020 through March
24, 2020, BRANDON RASHAD LEWIS received more than 8,500 orders

through www.homekitchengoods.com.

16. It was further part of the scheme that BRANDON RASHAD
LEWIS utilized his account at Payment Processor 1 to receive payment for

those goods. Between March 20, 2020 and March 24, 2020, consumers

Case 1:20-cr-00336-UA Document1 Filed 08/28/20 Page 5 of 12
purchased more than $400,000 in pandemic-related household goods from
www.homekitchengoods.com.

17. It was further part of the scheme that BRANDON RASHAD
LEWIS never had or delivered any of the goods sold on
www.homekitchengoods.com.

All in violation of Title 18, United States Code, Sections 1843 and 2.

COUNT TWO
(Wire Fraud - The “COVID-19 Relief Fund” and
“American Relief Fund” Scheme)

18. The allegations set forth in paragraphs 1 through 3, 5 and 6, and
7 through 11 of this Information are realleged and incorporated as if set forth
herein.

19. From on or about April 1, 2020, through on or about June 23, 2020,
the exact dates unknown, in the County of Guilford, in the Middle District of
North Carolina, BRANDON RASHAD LEWIS did knowingly devise, and
intend to devise, a scheme and artifice to defraud and to obtain money and
property by means of materially false and fraudulent pretenses,
representations, and promises that were material, in connection with a

presidentially declared national emergency, and for the purpose of executing

such scheme and artifice, and attempting to do so, knowingly caused to be

Case 1:20-cr-00336-UA Document1 Filed 08/28/20 Page 6 of 12
transmitted by means of wire, radio, and television communication any
writings, signs, signals, pictures, and sounds in interstate and foreign

commerce.

The “COVID-19 Relief Fund” and
“American Relief Fund” Scheme — Manner and Means

20. It was part of the scheme that in or around April 2020, BRANDON
RASHAD LEWIS created the so-called “COVID-19 Relief Fund.” BRANDON
RASHAD LEWIS, as president of LRG, purportedly managed and oversaw the
“COVID-19 Relief Fund.”

21. It was further part of the scheme that BRANDON RASHAD
LEWIS promised “guaranteed funds” of between $12,500 and $15,000 in
exchange for an upfront “reservation” fee of between $995 and $1,200,
respectively.

22. It was further part of the scheme that BRANDON RASHAD
LEWIS utilized targeted email marketing, social media campaigns, paid
content, and sophisticated press release distribution services to promote the
“COVID-19 Relief Fund” and direct potential grant applicants to the

application website.

Case 1:20-cr-00336-UA Document 1 Filed 08/28/20 Page 7 of 12
23. It was further part of the scheme that BRANDON RASHAD
LEWIS published an article on a purported news website, which he owned and
controlled, falsely claiming that he had “successfully helped 426 small

2

businesses get COVID-19 relief grants,” totalling over $5.3 million in

distributions.

24. It was further part of the scheme that BRANDON RASHAD
LEWIS utilized his accounts at Payment Processor 2 and Payment Processor
3 to receive these so-called “reservation” fees. Between April 15, 2020, and
April 27, 2020, owners of more than 100 small businesses paid BRANDON
RASHAD LEWIS in excess of $100,000 in “reservation” fees.

25. It was further part of the scheme that BRANDON RASHAD
LEWIS never had or distributed any grant funds to the “COVID-19 Relief
Fund” applicants.

26. It was further part of the scheme that in or around May 2020,
BRANDON RASHAD LEWIS created the so-called “American Relief Fund,”
offering $5,000 grants to “every American affected by COVID-19.”

27. It was further part of the scheme that BRANDON RASHAD
LEWIS created a separate website for the “American Relief Fund.” On the

website, BRANDON RASHAD LEWIS falsely claimed that the “American

Case 1:20-cr-00336-UA Document1 Filed 08/28/20 Page 8 of 12
Relief Fund” was sponsored and funded by multiple, well-known corporations.
BRANDON RASHAD LEWIS also used the official trademarks and logos of
such corporations without their permission and in furtherance of the scheme.
28. It was further part of the scheme that BRANDON RASHAD
LEWIS never had or distributed any grant funds to the “American Relief Fund”
applicants.
Allin violation of Title 18, United States Code, Sections 1843 and 2.

COUNT THREE
(False Statements — The Economic Injury Disaster Loan Scheme)

29. The allegations set forth in paragraphs 1, 3 and 7 through 11 of
this Information are realleged and incorporated as if set forth herein.

380. From on or about April 1, 2020, through on or about June 19; 2020,
the exact dates unknown, in the County of Guilford, in the Middle District of
North Carolina, in a matter within the jurisdiction of the United States Small
Business Administration, an agency of the executive branch of the government
of the United States, BRANDON RASHAD LEWIS did knowingly and willfully
make materially false, fictitious, and fraudulent statements and
representations; that is, on applications for the Small Business Administration

Economic Income Disaster Relief loan program, BRANDON RASHAD LEWIS

Case 1:20-cr-00336-UA Document1 Filed 08/28/20 Page 9 of 12
certified that certain information, specifically the number of employees and
gross revenues for several of his companies, such as Ambitious Marketing,
LLC, Cool Consulting, LLC, Flexible Solutions, LLC, Mad Genius
Management, LLC, Mayfield Management Firm, Inc., and Windsor Asset
Group, LLC, was true and correct, when, as BRANDON RASHAD LEWIS then
well knew, it was not.

All in violation of Title 18, United States Code, Sections 1001{a)(2) and

FORFEITURE ALLEGATION

31. The allegations contained in this Indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c).

32. Upon conviction of one or more of the offenses charged in Counts
One and Two of this Indictment, the defendant, BRANDON RASHAD LEWIS,
shall forfeit to the United States any property, real or personal, which
constitutes or is derived from proceeds traceable to such offense.

33. The property to be forfeited may include but is not limited to the

following:

10

Case 1:20-cr-00336-UA Document1 Filed 08/28/20 Page 10 of 12
a. Two Thousand Two Hundred Seventy and 76/100 Dollars
($2,270.76) seized from the Bank of America account number
ending in 4184 in the name of DBA Lewis Revenue Group,

Brandon Lewis Sole Prop;

b. Thirty-one Thousand Five Hundred Eighty-six and 87/100
Dollars ($31,586.87) seized from the Bank of America —
account number ending in 7577 in the name of Lewis
Revenue Group L.L.C.; and

C. a money, judgment in an amount to be determined,
representing the amount of proceeds obtained from the

offenses to which he is pleading.

11

Case 1:20-cr-00336-UA Document1 Filed 08/28/20 Page 11 of 12
All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Rule

32.2(a), Federal Rules of Criminal Procedure, and Title 28, United States Code,

Section 2461(c).

DATED: August 28, 2020

MATTHEW G.T. MARTIN
United States Attorney

  
   

; REDITH C. RUGGLES
Assistant United States Attorney

ROBERT ZINK

Chief, Fraud Section

United States Department of Justice
Criminal Division

 

BY: DAVID A. STIER
Trial Attorney

12

Case 1:20-cr-00336-UA Document1 Filed 08/28/20 Page 12 of 12
